EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomas Prieto on 06/10/2022.

The application has been amended as follows: 

Claim 1 in lines 16-18, recite the limitations 
“a gear spur track, wherein the gear spur track includes one or more gear spur track teeth;
a gear spur, wherein the gear spur is shaped and dimensioned to removably and mechanically couple to the gear spur track, and wherein the rotation of the gear spur” 
Amend the limitations of claim 1, lines 16-18 to read
--a gear spur rack, wherein the gear spur rack includes one or more gear spur rack teeth;
a spur gear, wherein the spur gear is shaped and dimensioned to removably and mechanically couple to the gear spur rack, and wherein the rotation of the spur gear--."

Claim 1 in lines 29-30, recite the limitations 
“a towelette tray that includes a first tray slot and a second tray slot, each of the first and second tray slots disposed to align with the towelette chute”

Amend the limitations of claim 1, in lines 29-30 to read
--a towelette tray includes a first tray slot cavity and a second tray slot cavity, each of the first and second tray slot cavities disposed to align with a respective towelette chute--.

Claim 6 in lines 1-3, recite the limitations 
“a sensor configured to detect at least one of a weight of dried, compressed towelette, a number of dried, compressed towelettes, and a moisture level of the dried, compressed towelette.”

Amend the limitations of claim 6, in lines 1-3 to read
-- a sensor configured to detect at least one of a weight of dried compressed towelette, a number of dried compressed towelettes, and a moisture level of the dried compressed towelette.--.

Claim 13 in lines 1-3, recite the limitations 
“wherein the towelette tray further comprises a first towelette slot and a second towelette slot, wherein first towelette slot is disposed to align with the first towelette chute and the second towelette slot is disposed to align with the second towelette chute.”

Amend the limitations of claim 13, in lines 1-3 to read
-- wherein the towelette tray further comprises a first tray slot cavity and a second tray slot cavity, wherein first tray slot cavity is disposed to align with the first towelette chute and the second tray slot cavity is disposed to align with the second towelette chute.--.


CHANGES TO THE DRAWINGS/SPECIFICATIONS
The following changes to the drawings have been approved by the examiner: 

Element member 1505 shown in Figure 15B is not disclosed in the specifications.  Member 1505 as best construed is a towelette tray.
Applicant is required to provide disclosure for element number 1505 in the specifications. 

In order to avoid abandonment of the application, applicant must make these above changes.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

An adaptive towelette dispensing device, the device comprising: 
a towelette releasing mechanism, wherein the towelette releasing mechanism further comprises: 
a gearbox configured to transfer angular kinetic energy; 
a tray platform;
a blister cartridge tray configured to receive at least two blister packs and wherein each of the at least two blister packs is dimensioned to contain a towelette, wherein the blister cartridge tray is mechanically coupled to the tray platform;
a gear spur rack, wherein the gear spur rack includes one or more gear spur rack teeth;
a spur gear, wherein the spur gear is shaped and dimensioned to removably and mechanically couple to the gear spur rack, and wherein the rotation of the spur gear causes movement of the blister cartridge tray;
at least two upper gears, wherein the upper gears are configured to apply mechanical pressure on each of the at least two blister packs such that the at least two blister packs are opened concurrently; 
a first towelette chute and a second towelette chute, wherein each of the first and second towelette chutes is configured to receive a respective released towelette from the at least two blister packs and physically direct the released towelettes, and wherein each of the first and second towelette chutes are operatively coupled to one or more sensors; and 
a towelette dispensing mechanism, the towelette dispensing mechanism comprising;
a towelette tray includes a first tray slot cavity and a second tray slot cavity, each of the first and second tray slot cavities disposed to align with a respective towelette chute such that the towelettes are dispensed concurrently…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651